Dissenting Opinion by
Price, J.:
I must dissent. A local rule, where consistent with the law and practice within this Commonwealth, should be given great consideration. On at least one occasion, in writing for the majority of this Court, I have so expressed myself. Straff v. Nationwide Mutual Fire Insurance Co., 230 Pa. Superior Ct. 403, 326 A.2d 586 (1974).
However, it is clear in the instant appeal that the local rule extends the clear statement and purpose of the Pennsylvania Rules of Civil Procedure and specifically violates the mandate of Pa.R.C.P. 1007.1(a). This cannot, to my view, be permitted, and the Administrative Judge’s “clarifying” order, alluded to by the majority, rather than clarifying, compounds and pinpoints the disregard of the Pennsylvania Rules of Civil Procedure.
I too have a high regard for the right to trial by jury, but Í have no difficulty, in proper circumstances, in upholding a waiver of the right. The right to trial by jury may be lost by a party in many ways that are certainly beyond challenge, all dealing in some way with the failure of that party to comply with the law or Pennsylvania Rules of Civil Procedure. This is such a case.
The Honorable Lois G. Forer of the Court of Common Pleas of Philadelphia County, in her excellent opinion, recognizes that appellant has not complied with Pa.R.C.P. 1007.1 (a), but also holds the filing to be late under the *66local rule. The majority, therefore, is not only giving a local rule precedence over Pa.R.G.P. 1007.1 (a), but reversing an interpretation of the local rule by a member of the very court that adopted and enforces it.
I would affirm the judgment entered in favor of ap-pellee.